Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Allowable Subject Matter
Claims 2-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 2:  A unit comprising: a first circuit; a second circuit; a third circuit; a power source; and a control circuit electrically connected to the first circuit, the second circuit, the third circuit, and the power source, wherein the first circuit comprises: a power storage device; a first transistor; a first diode; and a temperature sensor, wherein one of a source and a drain of the first transistor is electrically connected to the power storage device, wherein one terminal of the first diode is electrically connected to the power storage device, wherein the temperature sensor is configured to sense a temperature of the power storage device, wherein the control circuit is configured to measure first current flowing through the first circuit and second current flowing from the power source to the second circuit through the third circuit, wherein the control circuit is configured to control the first current flowing through the first circuit and the second current flowing from the power source to the second circuit through the third circuit, and
wherein the control circuit is configured to input a signal to a gate of the first
transistor on the basis of data input from the temperature sensor in combination with the remaining limitations of independent claims.  

Claim 5:  A unit comprising: a first circuit; a second circuit; a third circuit; a power source; and a control circuit electrically connected to the first circuit, the second circuit, the third circuit, and the power source, wherein the first circuit comprises: a power storage device; a first transistor being p-channel transistor; a first diode; and a temperature sensor, wherein a drain of the first transistor is electrically connected to a positive electrode of the power storage device, wherein an anode of the first diode is electrically connected to the positive electrode of the power storage device, wherein the temperature sensor is configured to sense a temperature of the power storage device, 
wherein a gate of the first transistor is electrically connected to the control circuit, 
wherein the second circuit comprises: a first resistor; and a second transistor, wherein one terminal of the first resistor is electrically connected to a drain of the second transistor and the control circuit, wherein the other terminal of the first resistor is electrically connected to the first circuit and the control circuit, wherein a gate of the second transistor is electrically connected to the control circuit, wherein the third circuit comprises: a second resistor; and a third transistor, wherein one terminal of the second resistor is electrically connected to the second circuit and the control circuit, wherein the other terminal of the second resistor is electrically connected to one of a source and a drain of the third transistor and the control circuit, wherein the other one of the source and the drain of the third circuit is electrically connected to the power source, 
wherein a gate of the third transistor is electrically connected to the control circuit in combination with the remaining limitations of independent claims.  
 Claim 10:  A unit comprising: a first circuit; a second circuit; a third circuit; a power source; and a control circuit electrically connected to the first circuit, the second circuit, the third circuit, and the power source, wherein the first circuit comprises: a power storage device; a first transistor being p-channel transistor; a first diode; and a temperature sensor, wherein a drain of the first transistor is electrically connected to a positive electrode of the power storage device, wherein an anode of the first diode is electrically connected to the positive electrode of the power storage device, wherein the temperature sensor is configured to sense a temperature of the power storage device, wherein a gate of the first transistor is electrically connected to the control circuit, wherein the second circuit comprises: a first capacitor; a first resistor; a first coil; a second diode; and a second transistor, wherein one terminal of the first capacitor is electrically connected to one terminal of the first resistor, one terminal of the first coil, and the control circuit, wherein the other terminal of the first capacitor is grounded, wherein the other terminal of the first resistor is electrically connected to the first circuit and the control circuit, wherein the other terminal of the first coil is electrically connected to a cathode of the second diode and a drain of the second transistor, wherein an anode of the second diode is grounded, wherein a gate of the second transistor is electrically connected to the control circuit, wherein a source of the second transistor is electrically connected to the third circuit, wherein the third circuit comprises: a second capacitor; a second resistor; a second coil; a third diode; a third transistor,

wherein one terminal of the second capacitor is electrically connected to one terminal of the second resistor, the second circuit, and the control circuit, wherein the other terminal of the second capacitor is grounded, wherein the other terminal of the second resistor is electrically connected to one terminal of the second coil and the control circuit, wherein the other terminal of the second coil is electrically connected to a cathode of the third diode and one of a source and a drain of the third transistor, wherein an anode of the third diode is grounded, wherein a gate of the third transistor is electrically connected to the control circuit, wherein the other one of the source and the drain of the third transistor is electrically connected to the power source in combination with the remaining limitations of independent claims. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859